Appeal from a judgment of the Monroe County Court (John R. Schwartz, A.J.), rendered March 30, 2005. The judgment convicted defendant, upon a nonjury verdict, of burglary in the third degree and petit larceny.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her following a bench trial of burglary in the third degree (Penal Law § 140.20) and petit larceny (§ 155.25). Contrary to the contention of defendant with respect to the burglary conviction, we conclude that the evidence is legally sufficient to establish her unlawful entry into the building in question (see People v Thornton, 4 AD3d 561, 562 [2004], lv denied 2 NY3d 808 [2004]; People v Francis, 287 AD2d 396, 397 [2001], lv denied 98 NY2d 637 [2002]). Present—Hurlbutt, J.P., Smith, Centra, Green and Pine, JJ.